UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-40733
                         Summary Calendar



                         MARK DAVID SARFF,

                                                Plaintiff-Appellant,


                              VERSUS


                       CONTINENTAL EXPRESS,


                                                Defendant-Appellee.



          Appeal from the United States District Court
               For the Southern District of Texas
                           CA-G-94-731
                         April 26, 1996


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judge.

PER CURIAM:1

     Appellant sued his former employer under Title VII of the

Civil Rights Act of 1964 claiming retaliation for complaints he
made of sexual harassment directed against him and discrimination

based upon his sex.   The district court granted summary judgment

for Defendant.   Sarff appeals and we affirm.

     On appeal Appellant contends only that he was discharged

because he is male; he has abandoned his retaliation claim.      He

1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
contends that the district court did not consider all of the

evidence before granting summary judgment, that the district court

erred in ruling that he failed to establish causal nexus which is

required to state a prima facia case of sex discrimination and that

he failed to establish that the employer’s stated reason was

pretextual.      Our review of the record makes clear that none of

these   issues    are   meritorious.         The   district    court      correctly

determined    that,     long   before       Appellant     reported   any     sexual

harassment,      he   had   experienced     a   lengthy    series    of    customer

complaints and had been placed on warning by his employer that any

single further violation of the employer’s policies would result in

termination. He does not deny that his conduct thereafter violated

company policies.       There is, therefore, no issue of fact as to the

reason why he was terminated.           Nor is there any showing that his

termination was related to his sex as opposed to his poor job

performance and violation of company policy.

     Appellant admits that he must create an issue of fact that

Continental treated similarly situated females more favorably than

it treated him.       His evidence simply has not done so.                He has no

evidence of disparate treatment.                Women were disciplined when

company policy was violated.

     AFFIRMED.




                                        2